      Case 6:18-cv-00038-ADA Document 111 Filed 10/22/19 Page 1 of 1




                UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF TEXAS
                       WACO DIVISION
PROTRADENET, LLC                    §
                                    §      CIVIL NO:
vs.                                 §      WA:18-CV-00038-ADA
                                    §
PREDICTIVE PROFILES, INC.           §


                        LIST OF WITNESSES

FOR   PLAINTIFF                         FOR DEFENDANT
1.    Mary Thompson                     1.  Carla Bainbridge
2.    Matthew Kunz                      2.
3.    Jay Van Deusen                    3.
4.    Charles Mark North                4.
5.    Stacey Casey                      5.
6.    Luke Stanton                      6.
7.    Craig Gjelsten                    7.
8.    Carla Bainbridge                  8.
9.                                      9.
10.                                     10.
11.                                     11.
12.                                     12.
13.                                     13.
14.                                     14.
15.                                     15.
